COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-14-00289-CR
IN RE
                                                 §             ORIGINAL PROCEEDING
ARMANDO MADRID,                                               ON PETITION FOR WRIT OF
                                                 §                  MANDAMUS
RELATOR.
                                                 §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Martin Muncy, Judge of the 109th District Court of Andrews, Texas, and

concludes Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 9TH DAY OF JANUARY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.